Citation Nr: 0636350	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  03-35 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1966.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a March 2002 rating decision 
by the Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).

In August 2001, the veteran's accredited representative 
raised the issue of entitlement to service connection for 
otitis media, resulting in tinnitus and hearing loss.  This 
issue has not been developed for appellate review and is 
therefore referred to the RO for appropriate disposition.


FINDING OF FACT

The veteran does not have a current medical diagnosis of 
multiple sclerosis.


CONCLUSION OF LAW

Multiple sclerosis was not incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) applied to all five elements of a service connection 
claim, which include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  The Court held that such notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2006). 

That said, a February 2001 letter from the RO informed the 
veteran of what information and evidence they would seek to 
provide and what evidence he was expected to provide.  
Further, the RO told him what was necessary to substantiate 
his claim and, essentially, asked that he provide any 
evidence in his possession that pertained to the claim.

To the extent that notice of the appropriate disability 
rating and effective date to be assigned was not provided, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  In this regard, as 
the Board concludes below that the preponderance of the 
evidence is against the veteran's claim for service 
connection for multiple sclerosis, any questions as to the 
appropriate disability rating and effective date to be 
assigned are rendered moot.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  As such, the Board finds 
that the notice requirements set forth above have been met. 

With regard to the duty to assist, the veteran's service 
medical records, VA medical treatment records, and indicated 
private medical records have been obtained.  VA examinations 
have not been accorded the veteran, because there is no 
evidence that the veteran had multiple sclerosis during 
service and the evidence does not show that he has a current 
diagnosis of multiple sclerosis.  There is no indication in 
the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  For multiple 
sclerosis, service connection may be granted if the disease 
becomes manifest to a compensable degree within 7 years 
following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. § 3.307 (2006).

The veteran's service medical records are negative for any 
complaints or diagnoses of multiple sclerosis.

A February 1975 private medical report stated that the 
veteran complained of extreme nervousness and shaking.  The 
diagnosis was essential hypertension and acute anxiety 
reaction.

An August 1976 VA psychiatric examination report gave a 
diagnosis of no mental disorder, nervousness by history.

A March 1977 VA outpatient medical report diagnosed anxiety 
reaction.

A March 1977 VA medical examination report stated that the 
veteran was noted to be very nervous, tremulous, and 
diaphoretic with moist palms on admission.  The report 
further stated that the veteran's

hospital course was extensively involved, 
prolonged and complicated by the fact 
that there were numerous consultations 
and great difficulty in obtaining a 
diagnosis. . . . Since the [veteran] was 
having some problem with diplopia he was 
seen in consultation by the Ophthalmology 
Service.  On their examination they found 
that the [veteran] had a paralysis of 
convergence and it was felt that the 
[veteran] should have tumors, aneurysms, 
encephalitis, multiple sclerosis, 
Parkinson's disease and vascular lesions 
ruled out. . . . After consultation with 
the Department of Ophthalmology the 
diagnosis of multiple sclerosis was very 
seriously considered.  Therefore his 
chart was thoroughly reviewed and it was 
discovered that no lumbar puncture had 
been performed by the previous services.  
A lumbar puncture was subsequently done 
and it was found to be within normal 
limits with the exception of an elevated 
protein to 94 mg. %.  At this time the 
diagnosis of multiple sclerosis was very 
seriously considered.

The cerebral spinal fluid was sent for 
protein electrophoresis and the report 
indicated that there was no globulin 
fraction, however, there was an increase 
in the albumin fraction.  It is uncertain 
as to how this corresponds with a 
probable diagnosis of multiple sclerosis.

The veteran was diagnosed with, among other things, 
neuromuscular disease, etiology at present undetermined but a 
high probability of multiple sclerosis exists.

A July 1977 VA medical examination report stated that the 
March 1977 results were inconsistent with multiple sclerosis 
and that as such the tests were being repeated.

Ophthalmology on multiple occasions felt 
at this point was unable to rule out a 
convergence in reaction, which was the 
probable diagnosis, but we still needed 
to rule out neuromuscular disorder of 
some type. . . . He was seen by Neuro-
Ophthalmology Clinic . . . and [the 
veteran] was found to have a paralysis 
convergence.  The findings do not fit 
with any disease process.  Their 
impression was that [the veteran] was 
felt to be a hysterical type and 
represented no organic problem at that 
time.

The veteran was diagnosed with, among other things, probable 
conversion reaction, but neuromuscular disorder of unknown 
etiology could not be ruled out at that point.

An August 1977 VA neurological clinic report stated that the 
veteran had previously had extensive neurological workup, but 
no specific etiology had been found for his conditions.  The 
impression was neurologic disorder unknown etiology.

An August 1977 VA medical examination report commented that 
"[t]he diagnosis of demyelinating disease particularly 
multiple sclerosis is unlikely in light of the normal gamma-
globulin [test] and history of no exacerbation or 
remission."

A June 1978 VA medical examination report stated that the 
veteran's history was 

not too strongly pointing to multiple 
sclerosis. . . . There has been over the 
entire workup, strong debate whether this 
is a major psychological problem versus 
neurological problem. . . . It was the 
opinion of . . . three doctors that a CAT 
scan was not necessary and that the 
[veteran's] symptoms could be accounted 
for by conversion, hysterical type 
reaction. . . . [Another doctor] was also 
involved with the case again, and at this 
time he also agreed that the 
psychological component is a major 
factor. . . . It is the opinion of the 
neurology service that hysterical 
conversion and anxiety play a major role 
in this [veteran's] physical condition.  
Although an underlying neurological 
process cannot (absolutely) be ruled out 
at this time.  (It is noted that the 
[veteran's] spinal fluid protein is 
somewhat elevated, but this is not 
thought to coincide with the [veteran's] 
severe bizarre symptoms.)

The diagnosis was conversion reaction.

A September 1978 VA eye clinic report stated that the veteran 
had been followed by neurology for a questionable 
degenerative disorder, had no real diagnosis, and probably 
had multiple sclerosis.

A December 1978 VA neurologic examination report gave an 
assessment of probable multiple sclerosis type disorder 
versus hysterical conversion.

A March 1979 VA eye clinic report stated that the veteran had 
a complex history of multiple neurologic problems without 
definitive diagnosis.  The report also stated that the 
veteran had been seen by multiple staff and was felt to have 
conversion reaction with a remote possibility of multiple 
sclerosis.

A December 1980 VA medical examination report stated that the 
veteran was admitted with the impression that he probably had 
multiple sclerosis.  The report noted that many different 
tests were performed on the veteran and normal results were 
returned on the majority of them.  The diagnosis was possible 
multiple sclerosis.

A February 1981 VA medical examination report stated that 
physical and neurologic examinations were conducted.  The 
impression was "[c]entral nervous system degenerative 
disease with area of cerebellum and basal ganglia seeming to 
be most markedly affected.  Exact type of degenerative 
disease is not apparent at this time."

A second February 1981 VA medical examination report stated 
that the December 1980 VA medical examination report showed 
that

workup for multiple sclerosis was 
negative.  The tests described are 
usually positive in about 90% of patients 
with multiple sclerosis, it is said.  
Therefore, it was thought that the 
diagnosis of multiple sclerosis was 
unlikely. . . . [On physical examination, 
it] seemed to [the examiner] to be a 
clear-cut case of hysterical conversion 
reaction.

The diagnosis was conversion hysteria, probably.

A March 1981 VA outpatient medical report stated that the 
veteran had been examined and tested many times by the 
neurology service to rule out multiple sclerosis and that on 
the last admission in consultation with the psychiatry 
department, the diagnosis of conversion disorder was made.  
The impression was conversion disorder by history.

A second March 1981 VA mental health clinic report gave an 
impression of possible neurological disorder multiple 
sclerosis, and rule out conversion disorder.

In a September 1981 VA mental health clinic report, the 
veteran stated that he had possible multiple sclerosis which 
he did not understand.  The diagnosis was that the conditions 
were not psychiatric, no depressive symptoms at present, rule 
out degenerative disease, rule out brain tumor.

A July 1998 VA psychiatry report stated that the veteran 
reported that he had a history of multiple sclerosis.

A February 1999 brain MRI report stated that the impression 
was normal MRI of the brain.

In a March 1999 VA general medical examination report, the 
veteran stated that he was diagnosed with multiple sclerosis 
in 1983 or 1984 and that he got better 6 years after the 
diagnosis and was doing fine.  The veteran stated that he 
felt like his multiple sclerosis had been coming back for the 
previous 6 to 7 months.  The report stated that the veteran 
was undergoing a workup to rule out a definite diagnosis of 
stroke or multiple sclerosis.  The diagnosis was multiple 
sclerosis per patient evaluation and process for diagnosis.

An April 1999 VA mental disorder report stated that the 
veteran had been diagnosed as having multiple sclerosis by a 
neurologist.  The diagnosis included a listing of history of 
multiple sclerosis.  The Board notes that the neurologist 
referenced is the same physician who subsequently wrote the 
July 2003 letter from a private physician.

An April 1999 VA outpatient report stated that the veteran 
claimed to have had multiple sclerosis in the past.  The 
assessment was sensory neural deficit due to questionable 
etiology and rule out conversion reaction.

A July 1999 VA physical therapy report stated that the 
veteran had a questionable history of multiple sclerosis.

An August 1999 VA rehabilitation medicine clinic report 
stated that the veteran reported that definitive etiology of 
his neurologic compromise had not been determined.

An October 1999 VA pre-operative evaluation report stated 
that multiple sclerosis was diagnosed in 1973.  The 
assessment was multiple sclerosis with a history of 
exacerbations postoperatively.

A December 1999 Social Security Administration disability 
decision stated that the veteran had a history of multiple 
sclerosis, first diagnosed in 1973.

A December 1999 VA physical therapy report stated that the 
veteran had a questionable history of multiple sclerosis, for 
which he stated he was still being worked up.

A February 2000 VA rehabilitation medicine clinic report 
stated that the veteran felt that his multiple sclerosis 
might be exacerbating his lower extremity difficulties.  The 
impression was, among other things, multiple sclerosis.

A June 2000 VA medical note stated that the veteran had a 
recent MRI of the brain which was negative for multiple 
sclerosis.

In an August 2000 report of contact note, the veteran stated 
that he was diagnosed with multiple sclerosis in 1972 at the 
VA medical center in Louisville, Kentucky.

A September 2000 VA rehabilitation medicine clinic report 
stated that the veteran was aware of heat intolerance related 
to multiple sclerosis.

An October 2000 VA outpatient report stated that the veteran 
had a history of multiple sclerosis.

An October 2000 letter from a private neuropsychologist 
stated that the neuropsychologist had worked at the VA 
medical center in Louisville, Kentucky from 1975 to 1980.  
The letter stated

[a]t some point in that process I met 
[the veteran], and apparently worked with 
him to help him deal with the diagnosis 
that he received at that time, Multiple 
Sclerosis. . . . According to the 
[veteran], he was given a Non-Service-
Connected disability and Social Security 
Disability, and then his [multiple 
sclerosis] went into remission.  The man 
then returned to work, but was forced to 
stop in June, 1998, as his [multiple 
sclerosis] came out of remission and 
produced a variety of limitations. . . . 
I do recall working with [the veteran], 
although I am sorry to say that I do not 
remember the details. . . . I have no 
reason not to believe the [veteran] 
completely when he says that I did work 
with him in regard to his Multiple 
Sclerosis.

An October 2000 VA physical therapy report stated 
that the veteran had multiple sclerosis.

In a November 2000 statement, the veteran stated that he was 
treated in service for symptoms that were later diagnosed as 
multiple sclerosis.  He further stated that he was treated in 
the early 1970s at the Louisville, Kentucky VA medical center 
where an actual diagnosis of multiple sclerosis was made.

A December 2000 letter from a private physician stated that

[i]n February, 1974, [the veteran] was 
hospitalized at Hardin Memorial Hospital 
for acute alcoholism, hypertension and 
anxiety.  He complained of frequent 
headache, dizziness, ear pain and blurred 
vision.  During 1975, these were 
attributed to his alcoholism and 
uncontrolled hypertension.  It is 
possible that these were early signs of 
the multiple sclerosis which was 
diagnosed at VA Hospital in 1977.

A January 2001 VA outpatient report stated that the veteran 
reported having multiple sclerosis.  The veteran attributed 
his general fatigue and mobility problems to multiple 
sclerosis.  The report stated that the veteran was diagnosed 
with multiple sclerosis in 1975.  The assessment was chronic 
pain syndrome.

An April 2002 private medical bill stated that the veteran 
had a diagnosis of multiple sclerosis.

A July 2003 letter from a private physician stated that the 
veteran had been under the physician's care since November 
2001.  The letter stated

[t]here has been strong clinical 
consideration for a diagnosis of clinical 
multiple sclerosis dating at least to 
April 1977 with formal records now 
available for review dating to that date 
with convergence insufficiency and 
exotropia with impaired saccadic eye 
movements strongly suggesting brain stem 
dysfunction. . . . This [veteran] 
apparently was neuro-ophthalmically 
evaluated by me [in June 1977] but this 
formal consultation has remained 
unavailable for review.  The [veteran] to 
the present time remains with a diagnosis 
of possible multiple sclerosis, dating at 
least to 1973 or 1974.

The Board notes that the private physician who wrote the 
letter was the same physician who was noted in the July 1977 
VA medical examination report as having given an impression 
that the veteran "was felt to be a hysterical type and 
represented no organic problem at that time."

A June 2004 private brain MRI report stated that the veteran 
had a history of previous diagnosis of multiple sclerosis and 
a somewhat remote seizure history.  The impression was a tiny 
focus of hypointensity that was conceivably a small seizure 
focus, though of doubtful significance given the veteran's 
history, with otherwise normal brain with mild cerebral 
atrophy.

The evidence of record does not show that the veteran has a 
current diagnosis of multiple sclerosis.  There is no medial 
evidence of record that mentions multiple sclerosis prior to 
the March 1977 VA medical examination report.  While this 
report noted in the diagnosis that there was a high 
probability of multiple sclerosis, the diagnosis itself was 
neuromuscular disease, etiology at present undetermined.  
Subsequent VA medical examination reports from July 1977, 
August 1977, and June 1978 continued to give non-definitive 
diagnoses, but the reports increasingly ruled out multiple 
sclerosis in favor of conversion reaction.  The veteran has 
continued to receive diagnoses of a non-definite nature up to 
the present.  In fact, the first medical report that gave a 
definite diagnosis of multiple sclerosis was the March 1999 
VA medical examination report.  However, this diagnosis was 
based on the veteran's own statements and the examiner stated 
that the veteran needed to be processed for a diagnosis.

Furthermore, after the March 1999 VA medical examination 
report, medical evidence dated in April 1999 and August 1999 
again stated that the veteran's condition was of unknown, 
undetermined, or questionable etiology.  Medical evidence 
from October 1999, February 2000, and October 2000 gave 
assessments and impressions of multiple sclerosis but these 
were obviously recorded on these reports because they were 
given by the veteran, and not arrived at thorough neurologic 
or other examination (these are the reports of treatment for 
disabilities other than multiple sclerosis or the alleged 
symptoms of multiple sclerosis).  Cf. Reonal v. Brown, 5 Vet. 
App. 458 (1993).  

While a December 2002 private medical bill included a 
diagnosis of multiple sclerosis, a subsequent July 2003 
letter from the doctor who sent the bill stated that the 
veteran had a diagnosis of possible multiple sclerosis.  In 
addition, while evidence from March 1999, October 1999, 
December 1999, August 2000, October 2000, November 2000, 
December 2000, and January 2001 stated that the veteran had 
been diagnosed with multiple sclerosis at various dates from 
1972 to 1984, the evidence of record does not corroborate 
these claims.

The evidence of record creates a general picture that the 
veteran has never been diagnosed with multiple sclerosis.  
The medical evidence of record shows that the veteran has 
never been diagnosed with multiple sclerosis based on a full 
physical and neurologic evaluation.  In fact, the majority of 
the extensive medical examination reports of record stated 
that the veteran's conditions were not likely due to multiple 
sclerosis.  On the other hand, those reports that do include 
diagnoses of multiple sclerosis based their diagnoses on the 
veteran's statements and reported history rather than on 
medical examination and testing.  Accordingly, these 
diagnoses are not competent to show that the veteran has a 
current diagnosis of multiple sclerosis.  

For the above discussed reasons, the Board assigns more 
weight and validity to the findings documented in the former, 
extensive medical reports than those that show a diagnosis of 
multiple sclerosis without testing and essentially based on a 
history provided by the veteran.  See Winsett v. West, 11 
Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999) 
(unpublished decision), cert. denied 120 S. Ct. 1252 (2002).

The veteran's statements alone are not sufficient to prove 
that he has a current diagnosis of multiple sclerosis.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  As he is not a physician, the veteran is not 
competent to make a determination that he has a current 
diagnosis of multiple sclerosis.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

The Board notes that, even if the veteran was found to have a 
current diagnosis of multiple sclerosis, there is no evidence 
of record that relates the condition to his active military 
service.  In addition, the period for presumptive service 
connection for multiple sclerosis is 7 years from the date of 
separation from service.  38 C.F.R. § 3.307(a)(3).  In this 
case, the veteran was separated from service on August 12, 
1966.  Accordingly, in order for the veteran to receive 
presumptive service connection for multiple sclerosis, the 
condition would have had to have been manifested to a 
compensable degree by August 12, 1973.  The earliest medical 
evidence of record is dated in February 1975, over a year and 
a half after the end of the period for presumptive service 
connection.  The Board notes that evidence from October 1999, 
December 1999, August 2000, and July 2003 stated that the 
veteran was diagnosed with multiple sclerosis in 1972 or 
1973.  However, these records are dated over 25 years after 
the claimed diagnosis and they all indicate that the dates of 
first diagnosis were arrived at based upon the veteran's 
stated history.  In sum, there is no medical evidence that 
the veteran's condition was diagnosed prior to August 12, 
1973 and as such service connection would not be warranted 
based on presumptive service connection even if the evidence 
showed a current diagnosis of multiple sclerosis.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence shows that the veteran does not have a current 
diagnosis of multiple sclerosis, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for multiple sclerosis is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


